DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/924,121 filed on 10/21/2019 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domsch et al. (US 2009/0113143), hereinafter Domsch in view of Law (US 2015/0242124), hereinafter Law.
Regarding claims 1 and 18, taking claim 1 as exemplary, Domsch teaches a system capable of coupling to a remote memory pool (Domsch, [0018], a system 10 for managing both local and remote memory resources using a memory management unit), the system comprising: 
a memory controller (Domsch, [0019], A memory management unit (MMU) … is a computer hardware component responsible for managing access to requests (e.g., by a CPU) for memory resources; Fig.1, see NMMU 22) and 
an interface to a connection (Domsch, [0036], translation module 50 receives a memory request that identifies a particular memory address; [0055]), the interface coupled to the memory controller (Domsch, Fig.1), wherein: 
the interface is to translate a format of a memory access request to a format accepted by the memory controller and 
the memory controller is to provide the translated memory access request in a format accepted by a media.  
Domsch teaches a memory management unit receives access requests, translates the addresses associated with the received access requests, and forwards the access requests to corresponding memory resources. Domsch does not explicitly teaches the interface is to translate a format of a memory access request to a format accepted by the memory controller and the memory controller is to provide the translated memory access request in a format accepted by a media, as claimed.
However, Domsch in view of Law teaches an interface to a connection (Law, [0029], interface protocol (IP) 211 … IP 211 receives data, addresses, and commands transmitted by SSD controller 100 over the data bus (which is connected to pins DQ of the NAND array controllers 110)), the interface coupled to the memory controller (Law, [0030], Control unit 215 receives data from IP 211 and processes and stores that data in buffer 212; Fig.2), wherein
the interface is to translate a format of a memory access request to a format accepted by the memory controller (Law, [0033], When data is received by NAND array controller 110 over DQ, the data flows to IP 211, which converts the data from a communication protocol format (e.g., Toggle/ONFI), into a format that is used by control unit 215) and 
the memory controller is to provide the translated memory access request in a format accepted by a media (Law, [0034], After converting the received data, IP 211 then transmits the converted data to control unit 215. Control unit 215 stores the data in buffer 212 … A complete command transmission as referred to herein is a command code (or “op code”), one or more addresses, and data that are transmitted to a NAND storage device 120 in order to cause the NAND storage device to perform a particular function.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Domsch to incorporate teachings of Law to include components of NAND Array Controller 110, such as communication pins, interface 211, control unit 215, and buffer 212, in NMMU (of Domsch) such that IP 211 converts a command/request received by NMMU 22 from an external source into a format that is accepted by NMMU and forward the command/request to either a local memory storage, or a remote memory storage. A person of ordinary skill in the art would have been motivated to combine the teachings of Domsch with Law because it improves efficiency and flexibility of the storage system disclosed in Domsch by enabling smooth communications between different network protocols as well as different types of storage devices (Law, [0002], [0029]). 
Claim 18 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claim 3, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch further teaches the system of claim 1, wherein to translate a format of a memory access request to a format accepted by the memory controller, the interface is to provide the memory access request as address bus line communication semantics accepted by the memory controller and data command line communication semantics accepted by the memory controller (Law, [0029],  IP 211 converts the received data, addresses, and commands from a protocol format used by SSD controller 100 into a format that is used by control unit 215; [0034], IP 211 then transmits the converted data to control unit 215. Control unit 215 stores the data in buffer 212. In embodiments, buffer 212 is an area of storage within NAND array controller 110 that is capable of storing a complete command transmission from SSD controller 100. A complete command transmission as referred to herein is a command code (or “op code”), one or more addresses, and data that are transmitted to a NAND storage device 120; [0051], IP 211, which is the protocol interface for NAND array controller 110, converts and transmits the command, addresses, and storage data to the target NAND storage device 120 over the data bus through pins Out_DQ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Domsch to incorporate teachings of Law to transmit command/request address and command to control unit 215 (and eventually storage device) over a data bus through input/output pins. A person of ordinary skill in the art would have been motivated to combine the teachings of Domsch with Law because it improves efficiency and flexibility of the storage system disclosed in Domsch by enabling smooth communications between different network protocols as well as different types of storage devices (Law, [0002], [0029]). 
Regarding claim 4, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch further teaches the system of claim 1, comprising the media coupled to the memory controller, the media comprising one or more tiers of memory or storage and includes one or more of: a cache, volatile memory (Domsch, [0023], Remote memory 30 and/or local memory 36 may include silicon-based memory resources, such as random access memory (RAM), electrically erasable programmable read-only memory (EEPROM), and flash memory), persistent memory, or storage (Domsch, [0023],  Remote storage 32 and/or local storage 38 may include disk-based storage resources, such as magnetic storage, opto-magnetic storage, or any other type of disk-based storage).  
Regarding claim 17, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch further teaches the system of claim 1, comprising a data center, rack, blade, or server (Domsch, [0016], an information handling system may be a personal computer, a PDA, a consumer electronic device, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price; [0018], Information handling system 12 includes a processor 18, an operating system 20, a memory management unit 22, and local memory resources 24; Fig.1), wherein the data center, rack, blade, or server is coupled to the memory controller (Domsch, [0018], a memory management unit 22) and the interface and the data center, rack, blade, or server comprises a processor that is to issue the memory access request through the interface (Domsch, [0036], translation module 50 receives a memory request that identifies a particular memory address; Law, [0018], SD controller 100 transmits a command, one or more addresses, and storage data to a NAND array controller 110, where the transmitted command, addresses, and storage data are targeted to one of the NAND storage devices 120 …SSD controller 100 provides data to NAND array controller 110 that enables NAND array controller 110 to identify which of the NAND storage devices 120 that is to receive the transmitted command, addresses, and storage data; Note – combining the teachings of Domsch and Law, allows information handling system 12 to send a request to NMMU 22 which comprises IP 211).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Domsch to incorporate teachings of Law to include components of NAND Array Controller 110, such as communication pins, interface 211, control unit 215, and buffer 212, in NMMU (of Domsch) such that IP 211 converts a command/request received by NMMU 22 from an external source into a format that is accepted by NMMU and forward the command/request to either a local memory storage, or a remote memory storage. A person of ordinary skill in the art would have been motivated to combine the teachings of Domsch with Law because it improves efficiency and flexibility of the storage system disclosed in Domsch by enabling smooth communications between different network protocols as well as different types of storage devices (Law, [0002], [0029]). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch and Law as applied to claim 1 above, and further in view of Mead et al. (US 2008/0005384), hereinafter Mead.
Regarding claim 2, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch does not explicitly teach the system of claim 1, wherein the memory controller is to convert a response from the media to the memory access request to a format accepted by the interface, as claimed.
However, the combination of Domsch in view of Mead teaches the system of claim 1, wherein the memory controller is to convert a response from the media to the memory access request to a format accepted by the interface (Mead, [0037], The type of interface can be any of a broad ranges of interface types (e.g., parallel connectivity, serializer/de-serializer (SERDES) interfacing, etc.); [0053], the serializer 662 of the controller circuitry 660 is operable to convert parallel type data into a serial format for transmission across one of the wires of the 2 wire SERDES interface 640).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Mead to include serializer/de-serializer in controller unit 215 (of Law) in order to convert parallel type of data into a serial format for transmission between control unit 215 and IP 211.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Mead because it improves efficiency and flexibility of the storage system disclosed in the combination of Domsch by allowing designers to implement an interface with few pin for fewer pin (Mead, [0037]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch and Law as applied to claim 1 above, and further in view of Shioya et al. (US2008/0229027), hereinafter Shioya.
Regarding claim 5, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch does not explicitly teach the system of claim 1, comprising an inference engine coupled to the memory controller, the inference engine to interpret read requests to guide pre-fetching of data to copy data expected to be requested subsequently from higher latency memory to medium or lower latency memory, as claimed.
However, the combination of Domsch in view of Shioya teaches the system of claim 1, comprising an inference engine coupled to the memory controller (Shioya, [0031], The control unit 101 further includes a prefetch control unit 101 a), the inference engine to interpret read requests to guide pre-fetching of data to copy data expected to be requested subsequently from higher latency memory to medium or lower latency memory (Shioya, Abstract, A prefetch control device controls prefetching of read-out data into cache memory; [0032], when the read-out data has sequentiality, the prefetch control unit 101 a controls the amount of prefetching in accordance with various conditions stored in the storage unit 103; Fig.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Shioya to prefetch requested data from a storage device (such as a disk device) into a cache in response to a read request. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Shioya because it improves efficiency and performance of the system disclosed in the combination of Domsch by reading data from a low latency cache memory and reducing/eliminating processing time for fetching data from a higher latency storage (Shioya, [0008]).

Claim(s) 6, 7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch and Law as applied to claim 1 above, and further in view of Michaud et al. (US 10,459,852), hereinafter Michaud.
Regarding claims 6 and 19, taking claim 6 as exemplary, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch does not explicitly teach the system of claim 1, comprising a controller to measure a number of addressable regions that are least accessed and cause at least one of the least accessed regions to be evicted to a local or remote memory device with relatively higher latency, as claimed.
However, the combination of Domsch in view of Michaud teaches the system of claim 1, comprising a controller to measure a number of addressable regions that are least accessed (Michaud, Col.11, lines 4-35, The page access heuristics module 526 implements methods to track memory utilization (e.g., frequency of access of pages) using … The count data can be utilized by the page heuristics module 526 to assign page colors to pages for a given application based on the historical information of page utilization derived from the count data of PTE translation counters, and other parameters indicative of frequency of page utilization) and cause at least one of the least accessed regions to be evicted to a local or remote memory device with relatively higher latency (Michaud, Col.11, lines 4-35, pages with lower temperatures (i.e., lower page color values) can face demotion to lower tiers or cache eviction; Col.10, lines 16-29, the system memory 510 of the host computing system 500 can provide a hierarchical memory tier structure wherein the volatile memory array 512 (highest level in a memory tier) may comprise a dynamic random-access memory tier (e.g., DRAM) or other forms of volatile random-access memory, and wherein the non-volatile memory array 514 comprises a second-level storage-class memory tier (such as NAND Flash or next generation non-volatile memory (NGNVM) device) that is that is accessible as a memory resource.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Michaud to evict the least frequently used data from a cache memory and demote the data to a higher latency memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Michaud because it improves efficiency of the storage system disclosed in the combination of Domsch by storing most frequently used data in a high performance cache memory (Michaud, Col.11, lines 4-35).
Claim 19 has similar limitations as claim 6 and is rejected for the similar reasons.
Regarding claim 7, the combination of Domsch teaches all the features with respect to claim 6 as outlined above. The combination of Domsch further teaches the system of claim 6, wherein to measure a number of addressable regions that are least accessed, the controller is to: determine whether an address translation for an addressable region is present in a translation lookaside buffer (TLB) and determine a number of accesses to the address translation in the TLB (Michaud, Col.11, lines, 36-51),  The page eviction manager module 528 can utilize the information (e.g., translation count values within the PTEs of the pages) collected by the page access heuristics module 526 to implement and otherwise provide policies to support page replacement, page eviction, and/or TLB replacement functions. For example, the count information that is captured using the n-bit translation counters within the PTEs of pages provides operating systems or hypervisors the ability to more accurately measure memory utilization for purposes of implementing a TLB replacement policy to select TLB entries for eviction from a TLB or implementing a page replacement policy to select pages to be paged-out from physical memory using LRU (least recently used) or LFU (least frequently used) replacement schemes that are based, at least in part on, the translation count values of PTEs of pages).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Michaud to include a TLB to track memory utilization. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Michaud because it improves efficiency of the storage system disclosed in the combination of Domsch by storing most frequently used data in a high performance cache memory (Michaud, Col.11, lines 4-35).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch, Law, and Michaud as applied to claim 6 above, and further in view of Jeong et al. (US 2020/0012601), hereinafter Jeong.
Regarding claim 8, the combination of Domsch teaches all the features with respect to claim 6 as outlined above. The combination of Domsch does not explicitly teach the system of claim 6, wherein the controller is to cause at least one of the least accessed regions to be evicted based at least in part on a cold list, as claimed.
However, the combination of Domsch in view of Jeong teaches the system of claim 6, wherein the controller is to cause at least one of the least accessed regions to be evicted based at least in part on a cold list (Jeong, [0064], the eviction algorithm may be carried out based on one of a First-In-First-Out (FIFO) list in which …, a Least Frequently Used (LFU) list in which the least used block after being loaded into the cache is replaced).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Jeong to evict data blocks from a cache based on a least frequently used list  A  person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Jeong because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by replacing cache lines using least frequently used algorithm to optimize cache hit rate with the limited cache space (Jeong, [0028]).

Claim(s) 9-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch and Law as applied to claim 1 above, and further in view of Pellegrini et al. (US 2018/0336142), hereinafter Pellegrini.
Regarding claims 9 and 20, taking claim 9 as exemplary, the combination of Domsch teaches all the features with respect to claim 1 as outlined above. The combination of Domsch further teaches the system of claim 1, comprising: 
a server (Domsch, [0016], an information handling system may be a personal computer, a PDA, a consumer electronic device, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price; [0018], Information handling system 12 includes a processor 18, an operating system 20, a memory management unit 22, and local memory resources 24) comprising a cache (Domsch, [0018], local memory resources 24; [0023], local memory resources 24 may include local memory 36 … Remote memory 30 and/or local memory 36 may include silicon-based memory resources, such as random access memory (RAM)), a memory (Domsch, [0018], local memory resources 24; [0023], local memory resources 24 may include … local storage 38 … local storage 38 may include disk-based storage resources, such as magnetic storage, opto-magnetic storage, or any other type of disk-based storage), and a remote access manager (Domsch, [0029], NMMU 22 is operable to manage access to both local memory resources 24 and remote memory resources 14. As shown in FIG. 1, NMMU 22 may include … a set of address management modules 52; [0037], address management modules 52 provided on NMMU 22 may include … a remote memory address management module 68, and a remote disk address management 70), wherein the remote access manager is to: 
determine if a region of addressable memory associated with a memory address for an access request is stored in the memory (Domsch, [0040], To illustrate the operation of NMMU 22 with respect to a remote memory request (i.e., a memory request for a remote memory resource 14), suppose operating system 20 forwards a memory request for memory addresses 3,500-3,510 to translation module 62. Translation module 62 may then access translation table 50 and to identify that the requested address range falls within the 3,000-3,999 range, which corresponds to remote memory 30); 
based on the region of addressable memory associated with the memory address being stored in the memory, determine if a sub-region of addressable memory associated with the memory address is available for access from the memory, wherein the sub-region comprises less than an entirety of the region (Domsch, [0040], Translation module 62 may then forward the remote memory request to remote memory address management module 68, which may refer to its address table(s) to determine whether the 3,500-3,510 address range is available. If so, remote memory address management module 68 may forward the memory request to (RDMA) manager 54, which may then use iWARP stack 58 for wrapping the memory request and forward the memory request to the appropriate remote memory 30); and 
based on the sub-region of addressable memory being available for access from the memory, provide a physical address for use to access data from the sub-region in the memory (Domsch, [0030], translation module 50 maintains a translation table 62 for mapping memory addresses to physical memory locations of both local memory resources 14 (including local memory 36 and local storage 38) and remote memory resources 14 (including remote memory 30 and remote storage 32)) and copy the data to the cache.  
Domsch teaches a local memory, nevertheless, Domsch does not explicitly the local memory is a cache. Domsch also does not explicitly teach copy the data to the cache, as claimed.
However, the combination of Domsch in view of Pellegrini teaches a cache (Pellegrini, [0019]); 
based on the sub-region of addressable memory being available for access from the memory, provide a physical address for use to access data from the sub-region in the memory and copy the data to the cache (Pellegrini, [0030], [0045], A translation look-aside buffer (TLB) 112 is used to determine a physical address associated with the virtual address and a request 404 for data associated with the physical address is issued. Initially, the data is stored in the primary memory … The data is retrieved and returned to the core (this action is omitted from the figure). A counter in the TLB is updated with each memory access request. The counter values are passed to caching agent 114 in message 406. Message 406 may be sent, for example, at regular intervals, in response to a request from the caching agent, or when the counter value exceeds a threshold value. At 408, caching agent 114 determines if frequently accessed data should be copied to the cache memory to enable faster access …  If the data is not already in the cache, caching agent 114 allocates memory in the cache for the data to be copied at 414.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to identify data stored in a primary memory that has a high access frequency and is copied into a cache. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).
Claim 20 has similar limitations as claim 9 and is rejected for the similar reasons.
Regarding claim 10, the combination of Domsch teaches all the features with respect to claim 9 as outlined above. The combination of Domsch further teaches the system of claim 9, wherein the remote access manager is to: 
access metadata associated with the sub-region (Domsch, [0040], Translation module 62 may then forward the remote memory request to remote memory address management module 68, which may refer to its address table(s) to determine whether the 3,500-3,510 address range is available. If so, remote memory address management module 68 may forward the memory request to (RDMA) manager 54, which may then use iWARP stack 58 for wrapping the memory request and forward the memory request to the appropriate remote memory 30; Pellegrini, [0045], A translation look-aside buffer (TLB) 112 is used to determine a physical address associated with the virtual address and a request 404 for data associated with the physical address is issued), wherein the metadata comprises an indicator of whether the sub-region of addressable memory associated with the memory address is valid (Domsch, [0040], if the 3,500-3,510 address range is not available, remote memory address management module 68 may return a “page fault” or other message to operating system 20; Pellegrini, [0029],  Column 206 stores flags associated with the stored data (such as the coherency state, validity state, or whether a region is blocked, for example); Fig.2) and comprises an access indicator (Pellegrini, [0042], In some embodiments this is achieved by adding counters to each TLB entry to monitor access frequency. Separate access frequencies counters may be provided for read and write accesses, so that the system can identify which pages require large number of updates) and wherein the indicator of whether the sub-region of addressable memory associated with the memory address is valid is to indicate whether the sub- region of addressable memory associated with the memory address is available for access (Domsch, [0040]; Pellegrini, [0029]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to include a validity flag in translation tables to indicate the associated address is valid and available for access. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).
Regarding claim 11, the combination of Domsch teaches all the features with respect to claim 10 as outlined above. The combination of Domsch further teaches the system of claim 10, wherein the remote access manager is to: based on the access indicator indicating the sub-region has not been accessed, selectively update the access indicator to indicate the sub-region has been accessed (Pellegrini, [0045], A counter in the TLB is updated with each memory access request … A flag in the TLB may be updated to indicate that the address is available in the cache and/or that the data is not in the process of being transferred; [0056], The counters may indicate, for example, the number of times an address has been accessed in a previous time interval).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to track access frequency of each page in a TLB. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).
Regarding claim 12, the combination of Domsch teaches all the features with respect to claim 10 as outlined above. The combination of Domsch further teaches the system of claim 10, wherein the access indicator is to indicate one or more of: whether the sub-region has been accessed, a number of times that the sub-region has been accessed (Pellegrini, [0056], The counters may indicate, for example, the number of times an address has been accessed in a previous time interval), or frequency of access to the sub-region.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to track access frequency of each page in a TLB. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).
Regarding claim 15, the combination of Domsch teaches all the features with respect to claim 9 as outlined above. The combination of Domsch further teaches the system of claim 9, wherein the region comprises a page of addressable memory (Domsch, [0031], translation table 62 may identify a range of memory addresses for each type of memory resource managed by NMMU 22. In the illustrated example, column A indicates a range of addresses corresponding to a particular type of memory resource and column B indicates the particular type of memory resource; [0032]-[0035]; [0036], translation module 50 receives a memory request that identifies a particular memory address; uses translation table 62 to determine the range in which the requested memory address falls; and forwards the memory request to an address management module 52 corresponding to the identified address range; Law, [0029],  IP 211 receives data, addresses, and commands transmitted by SSD controller 100 over the data bus; [0040], address 400 also comprises a LUN address, a block address, and a page address; Note – address ranges disclosed in Domsch can be block/page address) and the sub-region comprises one or more cache lines (Pellegrini, [0024], a translation lookaside buffer (TLB) is augmented to store information concerning where a physical page is stored. In one embodiment, for example, the TLB is augmented to indicate whether a physical page is stored in the cache (DRAM), or in the SCM; [0038]; [0042], TLB entry).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to divide an address space using block/page based address ranges. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).
Regarding claim 16, the combination of Domsch teaches all the features with respect to claim 9 as outlined above. The combination of Domsch further teaches the system of claim 9, wherein the remote access manager is part of a memory management unit (Domsch, [0029], NMMU 22 may include a translation module 50, a set of address management modules 52, a Remote Direct Memory Access (RDMA) manager 54, an iWARP protocol stack 56; [0037], address management modules 52 provided on NMMU 22 may include a local memory address management module 64, a local disk address management 66, a remote memory address management module 68, and a remote disk address management 70.; Fig.1).  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Domsch, Law, and Pellegrini as applied to claim 10 above, and further in view of Butt et al. (US 2014/0359050), hereinafter Butt.
Regarding claim 13, the combination of Domsch teaches all the features with respect to claim 10 as outlined above. The combination of Domsch does not explicitly teach the system of claim 10, wherein the remote access manager is to: based on the region of addressable memory associated with the memory address not being stored in the memory, request content of the sub-region of addressable memory associated with the memory address in the memory access request from the media and copy content of the sub- region of addressable memory associated with the memory address from the media into a local memory, as claimed.
However, the combination of Domsch in view of Butt teaches the system of claim 10, wherein the remote access manager is to: based on the region of addressable memory associated with the memory address not being stored in the memory, request content of the sub-region of addressable memory associated with the memory address in the memory access request from the media and copy content of the sub- region of addressable memory associated with the memory address from the media into a local memory (Butt, [0027], The data requested by the task is determined 503 … The subnode interrogates its memory for the requested data 504 … If the data is not found 505 in the memory of the subnode, then the memories of other subnodes of the node are interrogated 506. If the data is found in the memories of other subnodes of the node 509, then it is copied to the subnode to which the task is assigned 510 and the processor of the subnode processes the task 514. If the data is not found in the memories of other subnodes 509, then subnode interrogates storage local to the node 507. If the data is found, then it is copied to the memory of the subnode to which the task is allocated 512 and the processor processes the task 514. If the data is not found in local storage, then it is copied from remote storage 513).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate teachings of Butt to copy data from a remote storage to a local storage if it is determined that the data is unavailable from local storage/memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Domsch with Butt because it improves efficiency and flexibility of the storage system disclosed in the combination of Domsch by making data available to local storage/memory when requested data is not found in the local storage/memory (Butt, [0027], [0028]).
Regarding claim 14, the combination of Domsch teaches all the features with respect to claim 13 as outlined above. The combination of Domsch further teaches the system of claim 13, wherein the remote access manager is to: set the indicator that the sub-region of addressable memory associated with the memory address is valid; and update the access indicator to indicate the sub-region of addressable memory associated with the memory address has been accessed (Pellegrini, [0045], The data is retrieved and returned to the core (this action is omitted from the figure). A counter in the TLB is updated with each memory access request … When the transfer is complete, the caching agent sends message 426 to update the TLB to indicate that the data may now be accessed in the cache. The address in the cache is stored in the TLB. A flag in the TLB may be updated to indicate that the address is available in the cache and/or that the data is not in the process of being transferred).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Domsch to incorporate the teachings of Pellegrini to track access frequency of each page in a TLB. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of  Domsch with Pellegrini because it improves efficiency and performance of the storage system disclosed in the combination of Domsch by identifying highly accessed data in a primary storage and copy the identified data into a cache for faster access (Pellegrini, [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136